DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant's arguments filed February 9, 2021 have been fully considered but they are not persuasive. Applicant argues that SHIRAKAWA does not specifically disclose “a P-doped pillar comprising a capacitive structure positioned such that the P-doped pillar is capacitively coupled to the gate structure and ringing in the gate voltage signal is reduced”.  The Examiner respectfully disagrees.  First, the Examiner notes that “configured/configured to” is synonymous with “positioned/positioned to”.  The Applicants original disclosure does not mention “positioned/positioned to”.  Regardless of the fact(s), the Applicants needs to claim structurally where/how the gate structure and the capacitive structure are positioned/configured in order to give rise the characteristics “to control a signal between a drain and source in response to a gate voltage”, “such that the P-doped pillar is capacitively coupled to the gate structure and ringing in the gate voltage signal is reduced” and “to capacitively couple the P-doped pillar and the common gate bus such that ringing in the gate voltage signal is reduced” as these are device claims.  SHIRAKAWA discloses the claimed structure and would therefore share the same characteristics.  Finally, the Examiner also takes the position that one of ordinary skill in the art would know where to where/how to position/configure such features in order to give rise to these characteristics, since it has been held that rearranging parts of an invention involves only routine skill in the art (In re Japiske, 86 USPQ 70).  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “wherein the capacitive structure is positioned entirely within in the P-doped pillar” and “wherein the gate capacitive structure is disposed entirely within the capacitive P-doped pillar”.   must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 and 16-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 21 recites “wherein the capacitive structure is positioned entirely within in the P-doped pillar”.  Claim 22 recites “wherein the gate capacitive structure is disposed entirely within the capacitive P-doped pillar”.  There is no support in the Applicants’ original disclosure for these recitations.  
In regards to claims 1 and 16, the Examiner would like also like to know if the Applicants have ownership of every position/configuration that would allow one “to control a signal between a drain and source in response to a gate voltage signal” and all positions, “such that the P-doped pillar is capacitively coupled to the gate structure and ringing in the gate voltage signal is reduced”.  Appropriate correction is required.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 and 16-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Regarding claims 1 and 16, the phrase "such that" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  Claims 2-11 and 17-22 inherit these deficiencies due to their dependency.
The Examiner would like to know if the Applicants have ownership of every position/configuration that would allow one “to control a signal between a drain and source in response to a gate voltage signal” and all positions, “such that the P-doped pillar is capacitively coupled to the gate structure and ringing in the gate voltage signal is reduced”.

Claim Rejections - 35 U.S.C. 102 or 103(a)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6 and 8-10 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over SHIRAKAWA et al. (SHIRAKAWA) (US 2017/0125515 A1 now US 10,186,574 B2).
	In regards to claim 1, SHIRAKAWA (Figs. 10, 13, 15 and associated text) discloses an N-doped pillar (item 34) comprising a gate structure (items 16 plus 17) positioned to control a signal between a drain and a source in response to a gate voltage signal; and a P-doped pillar (item 32) comprising a capacitive structure (items 46 plus 47) positioned such that the P-doped pillar (item 32) is capacitively coupled to the gate structure (items 16 plus 17) and ringing in the gate voltage signal is reduced.  Examiner notes that “positioned/positioned to” language does not give rise to structure as these are device claims.   The Applicant needs to claim structurally how the gate structure is configured in order to control the signal between a drain and source in response to a gate voltage signal.  Examiner also notes that “to reduce ringing in the gate voltage signal” is intended use language.  
	It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiated the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations (Ex parte Mashim, 2 USPQ2d 1647 (1987)).

	In regards to claim 2, SHIRAKAWA (Figs. 10, 13, 15 and associated text) discloses wherein the gate structure (items 16 plus 17) comprises a gate oxide (item 17) surrounding a conductive material (item 16) and the capacitive structure (items 46 plus 47) comprises an oxide (item 47) surrounding a conductive material (item 46).
In regards to claim 3, SHIRAKAWA does not specifically disclose wherein the gate oxide and the oxide comprise different thicknesses.
	It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the invention to include a gate oxide and an oxide that comprise different thicknesses for the purpose of protection and capacitance, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)).  
	In regards to claim 4, SHIRAKAWA (Figs. 10, 13, 15 and associated text) discloses comprising a pillar contact (item 18) between the P-doped pillar (item 32) and a source plate (item 24), and a source contact (item 14) between the N-doped pillar (item 34) and the source plate (item 24).
	In regards to claim 5, SHIRAKAWA (Figs. 10, 13, 15 and associated text) discloses wherein the pillar contact (item 18) comprises a length that is less than a length of the P-doped pillar (item 32).
	In regards to claim 6, SHIRAKAWA (Figs. 10, 13, 15 and associated text) discloses comprising a second P-doped pillar (item 32) comprising a pillar contact (item 18) between the second P-doped pillar (item 32) and the source plate (item 24), wherein the second P-doped pillar (item 32) consists of doped layers of semiconductor material (paragraph 61).
	In regards to claim 8, SHIRAKAWA (Figs. 10, 13 and associated text) discloses wherein the capacitive structure (items 46 plus 47) comprises a length that is the same as a length of the gate structure (items 16 plus 17).
	In regards to claim 9, SHIRAKAWA (Fig. 15 and associated text) discloses wherein    the    capacitive    structure    (items 46 plus 47) comprises a length that is different from a length of the gate structure (items 16 plus 17).
	In regards to claim 10, SHIRAKAWA (Figs. 10, 13, 15 and associated text) discloses wherein the gate structure (items 16 plus 17) comprises a vertical    trench super-junction MOSFET.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over SHIRAKAWA et al. (SHIRAKAWA) (US 2017/0125515 A1 now US 10,186,574 B2) in view of Yamaguchi et al. (Yamaguchi)  (US 7,238,576 B2).
	In regards to claim 7, SHIRAKAWA does not specifically disclose comprising an isolation structure, wherein the isolation structure separates the P-doped pillar from the N-doped pillar.
	Yamaguchi (Fig. 1 and associated text) discloses comprising an isolation structure (item 3), wherein the isolation structure (item 3) separates the P-doped pillar (item 4) from the N-doped pillar (item 2).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of SHIRAKAWA with the teachings of Yamaguchi for the purpose of insulation/isolation.
Claim 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over SHIRAKAWA et al. (SHIRAKAWA) (US 2017/0125515 A1 now US 10,186,574 B2) in view of Kocon et al. (Kocon) (US 9,136,381 B1).
	In regards to claim 16, SHIRAKAWA (Figs. 10, 13, 15 and associated text) discloses a substrate (item 70) comprising N-doped pillars (item 34) and P-doped pillars (item 32), wherein in at least one of the N-doped pillars (item 34) comprises a gate structure (items 34); a gate capacitive structure (items 46 plus 47) wherein the gate capacitive structure (items 46 plus 47) is disposed within a capacitive P-doped pillar (items 32 plus 46 plus 47) selected from the P-doped pillars (item 32) and positioned to capacitvely couple the P-doped pillar and the common gate bus such that ringing in the gate voltage signal is reduced, but does not specifically disclose a common gate bus electrically coupled to the gate structure; and a gate capacitive structure electrically coupled to the common gate bus.
	Kocon (col. 6, lines 14-33, Fig. 2 and associated text) discloses a common gate bus (items 210, 220) electrically coupled to the gate structure (col. 6, lines 15-33), Therefore SHIRAKAWA as modified by Kocon discloses a gate capacitive structure (items 46 plus 47, SHIRAKAWA) electrically coupled to the common gate bus (items 210, 220).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of SHIRAKAWA with the teachings of Kocon for the purpose of an electrical connection.
	In regards to claim 17, SHIRAKAWA (Figs. 10, 13, 15 and associated text) discloses comprising a P-doped pillar contact (item 18) between the capacitive P-doped pillar (items 32 plus 46 plus 47) and a source contact (item 24).
	In regards to claim 18, SHIRAKAWA (Figs. 10, 13, 15 and associated text) discloses wherein the P-doped pillar contact (item 18) comprises a length that is less than a length of the capacitive P-doped pillar (items 32 plus 46 plus 47).
	In regards to claim 19, SHIRAKAWA (Figs. 10, 13, 15 and associated text) discloses wherein the N-doped pillars (item 34) comprise a vertical trench MOSFET, a planar gate MOSFET, or combination thereof.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over SHIRAKAWA et al. (SHIRAKAWA) (US 2017/0125515 A1 now US 10,186,574 B2) in view of Kocon et al. (Kocon) (US 9,136,381 B1) as applied to claims 16-19 above and further in view of Yamaguchi et al. (Yamaguchi)  (US 7,238,576 B2).
	In regards to claim 20, SHIRAKAWA does not specifically disclose comprising isolation structures between the N-doped pillars and the P-doped pillars.
	Yamaguchi (Fig. 1 and associated text) discloses comprising an isolation structures (item 3) (item 3) between the N-doped pillar (item 2) from the P-doped pillar (item 4).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of SHIRAKAWA with the teachings of Yamaguchi for the purpose of insulation/isolation.
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TELLY D GREEN whose telephone number is (571)270-3204.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on 571-270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


TELLY D. GREEN
Examiner
Art Unit 2822



/TELLY D GREEN/Primary Examiner, Art Unit 2822                                                                                                                                                                                                        March 19, 2021